769 So. 2d 1141 (2000)
Earl Lewis LOCKETT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-2711.
District Court of Appeal of Florida, Fifth District.
October 20, 2000.
Earl Lewis Lockett, Lowell, pro se.
No Appearance for Appellee.
PER CURIAM.
Appellant's latest request for post-conviction relief is rejected, and we hereby prohibit him from filing any more frivolous appeals, pleadings, petitions, or motions. If he persists, this court will issue a show cause order pursuant to State v. Spencer, 751 So. 2d 47 (Fla.1999), as to why he should not be denied further access to this court. See Harvey v. State, 748 So. 2d 1057 (Fla. 5th DCA 1999); Carnes v. State, 745 So. 2d 569 (Fla. 5th DCA 1999), rev. denied, No. SC99-202, 767 So. 2d 454 (Fla.2000).
AFFIRMED.
THOMPSON, C.J., SAWAYA, and PLEUS, JJ., concur.